VECTREN CORPORATION
AT RISK COMPENSATION PLAN
STOCK UNIT AWARD
 GRANT AGREEMENT
(NON-EMPLOYEE DIRECTOR)




Name of Grantee:_______________________No. of Units:________


Date of Grant:
___ ___, 20__



_______________________ (“Grantee”) is hereby granted on ___ ___, 20__ (the
“Grant Date) under Section 7.4 of the Vectren Corporation (Company) At Risk
Compensation Plan (the “Plan”) a grant of ___ Stock Unit Awards on the following
terms and conditions:
1.           Restriction.
 
             (A)    Value of the Stock Unit Award.  Within thirty days after the
lifting of the restrictions, the Grantee shall be paid, for each Stock Unit
Award, in cash, the Fair Market Value of one share of the Company’s Common Stock
on the date the restrictions lapse; provided, however, if the restrictions are
being lifted as of May 1, 2010 and the Grantee is not then in compliance with
the share ownership guidelines established by the Company’s Board of Directors
(Board), at that time the value of each Stock Unit Award shall be paid to the
Grantee in one unrestricted share of the Company’s common stock. The
determination of compliance will be made by valuing the Grantee’s ownership
interest by averaging the high and low prices of a share of the Company’s common
stock during the preceding month of April and comparing the resulting amount of
ownership interest against the then applicable share ownership guideline.

 
 
    
     (B)      Restricted Period.  Except as otherwise provided pursuant to or in
accordance with the terms and provisions of this Agreement or the Plan, the
Stock Unit Awards shall not be sold, exchanged, assigned, transferred or
permitted to be transferred, voluntarily, involuntarily, or by operation of law,
delivered, encumbered, discounted, pledged, hypothecated, or otherwise disposed
of during the “Restricted Period,” which shall, with respect to each Stock Unit
Award, commence on the Grant Date and, except as otherwise provided in this
Agreement or the Plan, end on May 1, 2010.

2.
Capitalization Changes.  Prior to the lifting of restrictions, in the event of a
change in the Company’s outstanding shares by reason of a stock dividend, stock
split, merger, consolidation, stock rights plan or exchange of shares or other
similar corporate change, the Committee shall make appropriate adjustments in
the number of Stock Unit Awards granted hereunder.

3.
Dividends.  Prior to the lifting of restrictions, the Grantee shall be entitled
to receive a cash amount equivalent to the dividend that would be payable had
each Stock Unit Award been issued in the form of one share of common stock of
the Company, which shall not be refundable in the event the Stock Unit Award is
forfeited in whole or in part.

4.
Investment Representation.  By executing this Agreement, Grantee represents that
the Stock Unit Award is being held in good faith for investment purposes only
and not with a view to, or for sale in connection with, any distribution
thereof, and that any Stock Unit Award Grantee or Grantee’s legal
representatives acquire pursuant to this award will be acquired by them in good
faith for investment purposes and not with a view to, or for sale in connection
with, any distribution thereof.

6.
The Plan.  This grant is subject to all the terms, provisions and conditions of
the Plan, which is incorporated herein by reference, including the defined terms
not otherwise defined herein, and to such regulations as may from time to time
be adopted by the Committee.  In the event of any conflict between the
provisions of the Plan and the provisions of this Agreement, the terms,
conditions and provisions of the Plan shall control, and this Agreement shall be
deemed to be modified accordingly.

7.
Withholding.  Vectren shall withhold all applicable taxes required by law from
all amounts paid in satisfaction of the award.

8.
Notices.  All notices by the Grantee or his or her assigns to Vectren shall be
addressed to Vectren Corporation, One Vectren Square, Evansville,
Indiana  47708, Attention:  Corporate Secretary, or such other address as
Vectren may, from time to time, specify.  All notices by Vectren to the Grantee
shall be addressed to the Grantee at their current work location at Vectren or,
if they are no longer employed by Vectren, at the address on file for the
Grantee with the Human Resources department of Vectren.



VECTREN CORPORATION




By: _____________________________
 
Its:    A Duly Authorized Signatory on behalf of the  Nominating and Corporate
Governance Committee





Accepted as of the date first above written




___________________________________, Grantee















